DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed July 13, 2021.  Claims 17, 19, 27, 28, and 33 are amended; and claims 1, 4, 6, 8, 9, 12, 14, 16, 34, 37, 39, 42, 44, 45, 49, 54–56, 62, and 64–66 are canceled.  Currently, claims 17, 19, 27, 28, and 33 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 17, 19, 27, 28, and 33 in the reply filed on July 13, 2021 is acknowledged.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 27, 28, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Independent claims 17 and 28 recite “one or more artificial intelligence (AI) algorithms for implementing one or more of the” recited steps.  Applicant’s Specification, however, does not disclose any corresponding artificial intelligence algorithms.  Instead, Applicant’s Specification generally discloses artificial intelligence algorithms without disclosing the particular algorithms required to perform the recited steps.  As a result, Applicant’s Specification does not fully set forth the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  As a result, claims 17 and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 19, 27, and 33, which depend from claims 17 and 28, inherit the deficiencies described above.  As a result, claims 19, 27, and 33 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 27 and 33 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

To meet the enablement requirement, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation (Martek Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1378 (Fed. Cir. 2009)).  The current disclosure does not satisfy the enablement requirement of 35 U.S.C. 112, first paragraph because one reasonably skilled in the art could not make or use the invention without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  See MPEP 2164.01(a) and In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998).  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;

(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding Applicant’s disclosure, analysis applying the Wands factors supports a determination that the invention would require undue experimentations.  Particularly:
(C)	State machines, and specifically, finite state machines are well-known in the art.  Finite state machines are typically embodied as either software, wherein the state machine is a behavioral or mathematical model of computation, or hardware, wherein the state machine is built using a programmable logic device.  However, the prior art is silent as to pseudo-analog variable-state machines, and Examiner has been unable to ascertain the requisite state of the prior art.  Further, Applicant’s Specification neither discloses nor provides a definition for the recited pseudo-analog variable-state machines, such that it is unclear to what extent the pseudo-analog variable-state machines correspond to traditional state machines.    
(F)	The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  The "amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly state in the specification. MPEP 2164.03 [R-2].
see e.g., Spec. pg. 71, ll. 11–12, wherein the arrangement is “implemented using in a range of 100 to 10000 RISC processors”) that would be required to “mimic behavior of a human claustrum”.
Further, although the claims recite that the variable-state machines have “states that are defined by a learning process”, the Specification does not disclose the associated learning process with any particular guidance (see e.g., Spec. pg. 69, l. 30–pg. 70, l. 26).  As a result, Examiner submits that the inventor has not provided enough direction with respect to the functionality of claims 27 and 33.
(G)	Compliance with the enablement requirement of 35 U.S.C. 112, first paragraph, does not turn on whether an example is disclosed.  Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  But because only an enabling disclosure is required, Applicant need not describe all actual embodiments. MPEP 2164.02.
see e.g., Spec. pg. 65–67) but has not provided any examples detailing the process of arranging the configuration of the pseudo-analog variable-state machines or the applied learning process.  As a result, the lack of any example describing the configuration and training of the pseudo-analog variable-state machines indicates an enablement issue.
(H)	The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. MPEP 2164.06.  "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance.” In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977).  Further, "'[t]he test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.'" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).
As described above, Applicant’s Specification does not provide any guidance with respect to the direction in which the experimentation should proceed.  No description of the particular configuration of the pseudo-analog variable-state machines or the applied learning process has been provided.  Further, no working examples have been see e.g., Spec. pg. 71, ll. 11–14, wherein the arrangement is “implemented using in a range of 100 to 10000 RISC processors” and “functions to provide in a range of thousands to millions of the machines”).  Accordingly, the quantity of experimentation is immeasurable because no meaningful starting point or direction has been given.
	Examiner has weighed all the evidence and believes to have a reasonable basis to question the enablement provided for the claimed invention.  The burden falls on Applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter, 484 F.2d 1395, 1406-7, 179 USPQ 286, 294 (CCPA 1973), MPEP 2164.05.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 27, 28, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “[a] method for managing a time-based task in a data management system of claim 28, wherein the method comprises steps”.  As a result, 
Further, claim 17 recites two elements labeled step “(iv)”.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for the steps of “receiving” and “making” to be a single step or intends for the steps to be performed as a single step.
In view of the above, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 and 27, which depend from claim 17, inherit the deficiencies described above and are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 recites “the at least one communication device of the at least one service allocator and the at least one service provider” in lines 5–6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the element is interpreted as reciting “the at least one communication device of the at least one service allocator and the at least one communication device of the at least one service provider”.  In view of the above, claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 33 recite “wherein pseudo-analog variable-state machines higher in the hierarchical arrangement mimic behavior of a human claustrum to perform higher cognitive functions when managing the time-based task.”  The term "higher" in the context of the recited cognitive functions is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, claims 27 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 17, 19, and 28 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.

The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for performing a time-based task.  As a result, claim 17 recites an abstract idea under Step 2A Prong One.
Claim 28 includes substantially similar limitations to those recited with respect to claim 1.  As a result, claim 28 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Similarly, claim 19 further describes the process for performing a time-based task, and as a result, claim 19 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 17 does not include additional elements that integrate the abstract idea into a practical application.  Claim 17 includes additional elements that do not recite an abstract idea under Step 2A Prong 
As noted above, claim 28 includes substantially similar limitations to those presented with respect to claim 17.  Although claim 28 further recites (i) at least one communication device associated with at least one service allocator, (ii) at least one communication device associated with at least one service provider, and (iii) a server communicably coupled to the at least one communication device of the at least one service allocator and the at least one service provider, when considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claim 28 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 17.
Claim 19 does not recite any additional elements beyond those recited with respect to independent claim 17.  As a result, claim 19 does not include additional 
With respect to Step 2B of the framework, claim 17 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 17 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 17 include a database, data processors, and a step for populating a database.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea, and the step for “populating” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing information in memory as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 28 includes substantially similar limitations to those presented with respect to claim 17.  Although claim 28 further recites (i) at least one communication device associated with at least one service allocator, (ii) at least one communication device associated with at least one service provider, and (iii) a server communicably coupled to the at least one communication device of the at least one service allocator and the at least one service provider the additional elements do not amount to significantly more than the abstract idea because the additional computing 
Claim 19 does not recite any additional elements beyond those recited with respect to independent claim 17.  As a result, claim 19 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 17, 19, and 28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (U.S. 2003/0105738) in view of Sheets (U.S. 2009/0150326).
Claims 17 and 28:  Taketa discloses a method for managing a time-based task in a data management system of claim 28, wherein the method comprises steps of: 
(i) populating a database (See FIG. 1 and FIG. 16) with an intellectual property related data, comprising at least a first deadline date and a deadline type, associated with the time-based task (See paragraphs 14 and 51, wherein case information including a processing deadline is entered into a database to generate a task event, and wherein the generated event information is associated with a type): 
(ii) calculating a second deadline based on the first deadline (See paragraph15, wherein the processing deadline is based on a predetermined reference deadline): 
(iii) sending a request for a service based on the deadline type (See paragraph 49, wherein requests are sent to the prosecution, research, and development sections, and paragraph 51, wherein the workflow is selected based on the type of generated event); 
(iv) receiving a service description related to the request (See paragraphs 49 and 51, wherein service descriptions and review results are received); 
(iv) making a communication using the received service description (See paragraph 49, wherein a response is drafted from the received service description), and 
(v) performing the time-based task by the second deadline (See paragraph 49, wherein the task is performed by the processing deadline).  Taketa does not expressly disclose the remaining claim elements. 
Sheets discloses wherein the data management system is configured to employ data processing hardware including an array arrangement of data processors that are configured to execute one or more artificial intelligence (Al) algorithms for implementing 
Taketa discloses a system directed to managing patent cases.  Sheets similarly discloses a system directed to examining an application using a smart agent.  Each reference discloses a system directed to managing a patent application.  The technique of utilizing an array of processors to execute artificial intelligence is applicable to the system of Taketa as they each share characteristics and capabilities; namely, they are directed to managing a patent application.
One of ordinary skill in the art would have recognized that applying the known technique of Sheets would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sheets to the teachings of Taketa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate patent management into similar systems.  Further, applying an array of processors to execute artificial intelligence to Taketa would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 28, Taketa further discloses (i) at least one communication device associated with at least one service allocator; (ii) at least one communication device associated with at least one service provider; and (iii) a server communicably coupled to the at least one communication device of the at least one service allocator and the at least one service provider (See FIG. 1 and FIG. 16 and paragraph 55).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (U.S. 2003/0105738) in view of Sheets (U.S. 2009/0150326), and in further view of Lundberg et al. (U.S. 2006/0230113). 
Claim 19:  As disclosed above, Taketa and Sheets disclose the elements of claim 17. 
Taketa further discloses the method according to claim 17, wherein making the communication comprises: (i) receiving multiple approvals, from multiple service providers, based upon the received service description (See paragraph 49, wherein multiple parties provide results based on the service description, and wherein the provided results are implicit approvals).  Taketa and Sheets do not expressly disclose the remaining claim elements.
Lundberg discloses (i) receiving multiple approvals, from multiple service providers (See paragraphs 62–63, wherein invited parties accept the invitation); and
(ii) selecting a service provider from the multiple service providers by the service allocator (See paragraphs 62–63, wherein participants are selected by the new matter originator).
As disclosed above, Taketa discloses a system directed to managing patent cases, and Sheets discloses a system directed to examining an application using a smart agent.  Lundberg discloses a system directed to managing billing in an intellectual property management system.  Each reference discloses a system directed to managing a patent application.  The technique of selecting providers and receiving approvals is applicable to the system of Taketa and Sheets as they each share 
One of ordinary skill in the art would have recognized that applying the known technique of Lundberg would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lundberg to the teachings of Taketa and Sheets would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate patent management into similar systems.  Further, applying provider selection and approval to Taketa and Sheets would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (U.S. 2003/0105738) in view of Sheets (U.S. 2009/0150326), and in further view of Volynsky et al. (WO 2014/035283).
Claims 27 and 33:  As disclosed above, Taketa and Sheets disclose the elements of claim 17. Taketa and Sheets do not expressly disclose the elements of claim 27.
Volynsky discloses wherein the data management system employs a configuration of pseudo-analog variable-state machines having states defined by a learning process applied to the pseudo-analog variable-state machines, and the configuration of pseudo--analog variable-state machines is implemented by disposing the pseudo-analog variable-state machines in a hierarchical arrangement, wherein 
As disclosed above, Taketa discloses a system directed to managing patent cases, and Sheets discloses a system directed to examining an application using a smart agent.  Volynsky discloses a system directed to processing workflow tasks using a state machine.  Each reference discloses a system directed to managing task performance.  The technique of utilizing a configuration of state machines is applicable to the system of Taketa and Sheets as they each share characteristics and capabilities; namely, they are directed to managing task performance.
One of ordinary skill in the art would have recognized that applying the known technique of Volynsky would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Volynsky to the teachings of Taketa and Sheets would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task performance management into similar systems.  Further, applying a configuration of state machines to Taketa and Sheets would have 

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Grainger (U.S. 2002/0161733) discloses a system directed to managing documents related to a patent application; and
Lundberg (U.S. 2015/0199779) discloses a system directed to managing patent matters and docketing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623